—On the Court’s own motion, it is
Ordered that its unpublished decision and order dated April 29, 2002, in the above-entitled case is recalled and vacated, and the following decision and order is substituted therefor:
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 9, 2001 (People v Stokes, 282 AD2d 553), affirming a judgment of the Supreme Court, Kings County, rendered April 26, 1999.
Ordered that the appellant is granted leave to serve and file a brief on the issue of whether he was deprived of his right pursuant to People v Antommarchi (80 NY2d 247) to be present at sidebar discussions with prospective jurors; and it is further,
Ordered that pursuant to County Law § 722 the following named attorney is assigned as counsel: Arza Rayches Feldman, 300 Rabro Drive, Hauppauge, N.Y., 11788, and it is further,
Ordered that assigned counsel shall serve and file a brief expeditiously in accordance with this Court’s rules (see 22 NYCRR 670.1 et seq.) and written directions; and it is further,
Ordered that the application is held in abeyance in the *631interim. Feuerstein, J.P., Smith, Krausman and Friedmann, JJ., concur.